Citation Nr: 0416921	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the RO properly reduced the evaluation assigned 
to the veteran's service-connected bilateral hearing loss 
disability from 40 to 30 percent, effective from July 1, 
1999, and from 30 to 20 percent, effective from January 1, 
2000.

2.  Whether the veteran is entitled to an increased 
evaluation for his bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1969.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, reduced the evaluation 
assigned to the veteran's bilateral hearing loss from 40 to 
30 percent, effective from July 1, 1999.  In a rating 
decision dated in September 2000, the RO further reduced the 
evaluation assigned the veteran's bilateral hearing loss from 
30 to 20 percent, effective from January 1, 2000.

The Board REMANDS these claims to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to these claims.  


REMAND

The RO has certified for appeal only the issue of entitlement 
to an increased evaluation for bilateral hearing loss.  Based 
on written statements submitted by the veteran since he 
appealed the RO's April 1999 rating decision, however, the 
Board believes that the veteran's appeal also properly 
encompasses the issues of whether the RO properly reduced the 
evaluation assigned the veteran's bilateral hearing loss from 
40 to 30 percent, effective from July 1, 1999, and from 30 to 
20 percent, effective from January 1, 2000.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
issues on appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

In this case, VA has not yet provided the veteran all of the 
information necessary to satisfy the VCAA's notification 
requirements and recent case precedent.  Specifically, VA has 
not sent the veteran VCAA notice or a document citing the 
regulations pertinent to rating reduction actions, including 
38 C.F.R. §§ 3.105(e), 3.344.  In a letter dated March 2004, 
the Board endeavored to correct the latter error by sending 
the veteran a letter that cited 38 C.F.R. §§ 3.105(e), 3.344, 
but it appears that that letter was returned to the RO with a 
notation indicating that the addressee was unknown.  It is 
thus necessary on remand for the RO to ascertain the 
veteran's current address and to send him another letter 
informing him of all evidence needed to support his claims, 
explaining to him whether he is responsible for submitting 
such evidence or whether VA will obtain and associate such 
evidence with the claims file, and citing all regulations 
pertinent to the claims on appeal.

The Board also notes that, in a rating decision dated July 
1997, the RO denied the veteran entitlement to compensation 
under 38 U.S.C.A. § 1151, for numbness in the right upper 
extremity.  In a written statement received in December 1997, 
the veteran addresses this denial.  The Board believes that 
this statement may be construed as a notice of disagreement 
with the July 1997 rating decision.  The veteran has since 
questioned the status of such claim, but VA has not issued 
the veteran a statement of the case in response to the notice 
of disagreement.  The failure to do so in a case such as this 
renders the veteran's claim for service connection under 
38 U.S.C.A. § 1151 procedurally defective and necessitates a 
remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  



In light of the foregoing, the following actions should be 
taken on remand:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with respect to the reduction 
and rating issues on appeal.  Such action 
should include informing the veteran of 
the evidence needed to support his claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising him to 
submit everything in his possession that 
pertains to his claims.  The RO should 
afford the veteran an opportunity to 
respond to this notice by submitting 
evidence or information in his possession 
or by identifying evidence to be obtained.  
The RO should then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

2.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If the RO denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which include citation to 
38 C.F.R. §§ 3.105(e), 3.344, and afford 
the veteran and his representative an 
opportunity to respond thereto.

3.  The RO should also provide the 
veteran and his representative with a 
statement of the case addressing the 
issue of whether the veteran is entitled 
to compensation under 38 U.S.C.A. § 1151, 
for numbness in the right upper 
extremity.  The RO should afford the 
veteran and his representative an 
opportunity to perfect the veteran's 
appeal of the RO's July 1997 rating 
decision denying this benefit by 
submitting a substantive appeal in 
response to the issuance of the statement 
of the case.  The RO should advise the 
veteran and his representative that the 
claims file will not be returned to the 
Board for appellate consideration of this 
particular claim unless the veteran 
perfects his appeal.   

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


